Title: To George Washington from Major Thomas Posey, 10 August 1779
From: Posey, Thomas
To: Washington, George


        
          Sir,
          Fort Montgomery [N.Y.] 10th August 1779
        
        In perusing Genl Waynes Letter to your Excellency, (which was transmitted to Congress and by that Honourable Body Ordered to be Published) Relative to the Reduction of Stoney point; I feel a most Senseable Mortification, and am most feelingly hurt, by finding my self totally Neglected. It is not even mentioned that such a field Officer was at the Attack.
        It is perfectly well known to Genl Wayne, that I led the Battalion which Composed the front of the Right Collum, where he himself march’d untill we Came to the Beach, where Genl Wayne left the head of the Collum, After which I had the sole Guidance and direction of it.
        I would wish to ask Genl Wayne whither I did not do my duty in every respect; and whither I did not keep my Battalion in as perfect order as any Officer whatsoever could possibly do; did I not Cross the Beach, and without any stop whatsoever, (save what was Occasioned by Crossing the Abbaties) did I not march with the Grea[test] expedition into the main work of the enemy; Had I not the honour of being the second Field Officer within their main Work and gave the word the Forts our own. The latter part of this, Genl Wayne may not know, But Lt Colo. Fleury and the other Officers of Colo. Febegers Regt can Testify it, as they were eye witnesses of the fact. Genl Wayne must undoubtedly know that my Battalion sustained a Greater; much Greater loss than any other in that service.
        After I entered the main works I took possession of the Battery where an Eighteen and Twenty Four pounder lay, at which post I made numbers of the enemy prisoners. This work I had in possession several minutes, when a party of the enemy Retreating before

Major Stewart (the advance of the Collum on the left) was taken at the same place. Major Stewart came through the ambrazure and as he entered the fort I took him by the hand, a Cir[c]umstance which he well remembers.
        I should not have troubled your Excellency with these particulars, did not I think there was room for censure by being neglected, in Genl Waynes representation, where every other field Officer Engaged in Storming Stony point is mention’d except Lt Colo. Shearman and my self.
        When I say I did my duty, I claim no particular merrit from it; neither do I want any reward for so doing, farther than being mention’d as a field Officer, who had made use of all his endeavours in the place that he was then in, to promote the Success of the enterprize; This I have certainly a Just claim to, but even this has been denied me.
        I shall not trouble your Excellency with a detail of my past Services, during almost four Campaigns, wherein I believe your Excellency is fully satisfy’d, that I have exerted my self to the utmost of my power and abilities, to promote in every manner the Cause of my Country.
        I am well Assured that I have been in as many engagements with the enemy as any Officer who has not been longer in the service of the Continental Army. my reward is a consciousness of having always Attempted to do my duty, and of having faithfully discharged the trust reposed in me by my Country; As I have had an equal share in the danger and fatiegue attending the reduction of Stoney point I expected an equal share of the honour resulting from the Success of that enterprize, I expected to have been mentioned to my Countrymen; this is all I ask, all I want, and all I wish to receive.
        It must occur to your Excellency, that under such circumstances as the foregoing, where I had all the right in nature to expect to be mentioned with men of the same rank; instead thereof to be utterly forgotten, would give uneasiness to a man of the least sensibility, and would enduce the most modest being that ever had an existance to speak his complaints.
        I will not tresspass farther on your Excellency’s time, than to assure you, that I am with due respect and esteem Your Excellency’s Most Obedt most devoted Humble Servant
        
          Thomas Posey Majr1st Battalion Light Infantry
        
      